Exhibit 10.36

--------------------------------------------------------------------------------



Trade Financing 001

Letter of Credit Issuance Contract
 
(“this Contract”)
 
Contract No.: Jian An Xin Zheng [2009] Shun Cheng 001


Party A:
  
Henan Shuncheng Group Coal Coke Co., Ltd


Legal Address: Southern Industrial Road, Tongye Town


Legal Representative (or the Principal): Wang Xinshun (王新顺)


Tel: 2959988
Fax: 2959988
Zip Code: 455141


Party B:
   
Henan Province Branch of China Construction Bank
Legal Address: Garden Road No. 80, Zhengzhou City


The Principal: Huibin Xu (许会斌)


Tel:
Fax:
Zip Code: 455003


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------



In order to strengthen the mutual cooperation between Party A and Party B on the
import and export trade financing transactions, upon Party A’s application,
Party B agrees to issue the credit to Party A under the terms and conditions of
this Contract.  For the purpose of clarifying both Parties’ rights and
obligations, based on both Parties’ consensus reached after the negotiations and
according to relevant laws, regulations and rules, Party A and Party B hereby
conclude this Contract to bind on both Parties.


1.
Credit Amount

Upon Party A’s application, Party B shall issue the credit to Party A in an
amount of USD 808,500 (“Credit Amount”), and the amount of over shipment shall
not exceed 0% of the Credit Amount of the irrevocable documentary credit
(“Over-shipment Amount”).


2.
Earnest Money

Party A commits that it shall deposit earnest money in a special account for the
earnest money it opened in Party B within 1 working day after signing this
Contract according to Party B’s requirement, which serves as a pledge to secure
Party B’s creditor’s right under this Contract.  The earnest money for issuing
the credit is equal to 105% of the Credit Amount plus the Over-shipment Amount
(if any) as defined in Article 1 above, that is, RMB 6 million (“Earnest
Money”).


Name of the Special Account for the Earnest Money: Henan Shuncheng Group Coal
Coke Co., Ltd
Account No.:
Interest for the Earnest Money: interest on three-month fixed deposit. If
withdrawing money earlier, interest on current account


Within the pledge duration of the Earnest Money, Party A shall not withdraw,
transfer or dispose of by any means the fund deposited in the special account
for the Earnest Money.


3.
Cost for Credit Issuance

The cost for credit issuance shall be collected in an amount of 1.5% of the
Credit Amount.


For the cost arising after the credit issuance but unforeseeable when submitting
the application for credit issuance, which shall be borne or paid by Party A
according the Parties’ agreement or the bank industry practice, Party B shall
have the right to directly deduct the fund from the account opened by Party A in
China Construction Bank’s system for such cost.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


4.
Preconditions for Party B to Issue the Credit to Party A

Party B is obliged to issue the credit to Party A only upon the full
satisfaction of all the following conditions, unless Party B waives all or part
thereof:
4.1
Party A has already handled and completed all the formalities of approval,
registration, delivery and insurance, as well as other legitimate formalities in
relation to this Contract, in accordance with relevant laws and regulations.



4.2
The security to Party B’s satisfaction have become and remained effective.



4.3
Party A does not breach any provisions of this Contract.



4.4
Other conditions.

____________________________
____________________________


5.
Application of Uniform Customs and Practice for Documentary Credits (“UCP”)

Unless otherwise agreed by the Parties, Party A agrees Party B to handle the
matters under the credit in accordance with applicable UCP of International
Chamber of Commerce and the latest version thereof on the date when Party B
issuing the irrevocable documentary credit, and Party A agrees to bear relevant
obligations and liabilities arising therefrom.


6.
Issuance and Modification of the Credit

When applying with Party B to issue the credit, Party A shall provide the
documents and materials in relation to the underlying contract according to
Party B’s requirement, and shall ensure the above documents, materials, and the
related underlying transaction to be true and legal.


Party B’s requirement that Party A shall provide the documents and materials in
relation to the underlying contract shall not be interpreted as that Party B
shall be responsible for the authenticity and legality of Party A’s transaction.


The content of the credit applied by Party A shall be subject to that of the
actual credit issued by Party B.  Where any modification to the credit is
required, Party A shall submit a credit modification application letter to Party
B, and Party B will determine to conduct the modification or not as the case may
be.  Party A shall ensure to pay all the expenses arising from the credit
modification (including relevant banking expense that the overseas beneficiary
refuses to bear).


Where the place in the application letter for credit issuance and in the
application letter for credit modification is required to be written in English,
it shall be filled out in English.  Where shall be in English while is filled
out in Chinese, which results in any discrepancies, Party A shall bear all the
liabilities arising therefrom.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Where there are any discrepancies resulting from ambiguous wording or illegibly
handwriting or print in the credit application, credit modification application
or other documents, Party A shall bear all the liabilities arising therefrom.


7.
Payment under the Credit

7.1
Party A shall advise Party B in writing to honour (pay/ accept/incur a deferred
payment undertaking) or refuse to honour within the deadline provided in Party
B’s advise note of the credit document; where Party A fails to advise Party B in
writing within the prescribed deadline, Party B has the right to decide to
honour or refuse to honour at its full discretion and Party A agree to undertake
all the liabilities and consequences arising therefrom.



7.2
Where Party A determines the presentation under the credit is not a complying
presentation and proposes to requests Party B not to honour, Party A shall
provide to Party B a written request and explanation for not to honour within
the deadline provided in the advise note of the credit document, listing all the
discrepancies, and Party A shall return Party B all the documents and materials
transferred by Party B.



7.3
Party B has the right to check the documents independently and to determine
whether the presentation under the credit is complying at its full
discretion.  Where Party B determines the presentation is not complying after
its independent check, it has the right to determine how to deal with the
discrepant document and whether to accept the discrepancies or not at its full
discretion.  Party A’s acceptance of the discrepancies or not shall not affect
Party B’s final determination on whether to accept the discrepancies or
not.  Provided that Party B determines the presentation under the credit is
complying, it may honour.



7.4
If the credit applied by Party A is a sight credit, and Party B determines the
presentation constitutes a complying presentation or accepts the discrepancies
as required by Party A, then Party A shall commit that it shall pay off all the
payables to Party B within the deadline provided in the advise note of the
credit document.



7.5
If the credit applied by Party A is a usance credit, and Party B determines the
presentation constitutes a complying presentation or accepts the discrepancies
as required by Party A, and based on which Party B has already honored, then
Party A shall commit that it shall pay off all the payables to Party B before
the maturity.

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
7.6
Party A shall commit to pay the following payments to Party B within the time
limit required by Party B, including but not limited to, trade payables,
relevant commission charge, tele-transmission cost and other costs under the
credit, the interest on overdue payments arising from Party B’s prepayment under
the credit, any relevant banking expenses that the overseas beneficiary refuses
to bear, all the expenses for the purpose of realizing Party B’s creditor’s
rights (including but not limited to litigation cost, arbitration cost, property
preservation cost, travelling expenses, enforcement expenses, appraisal cost,
auction cost, notary cost, delivery cost, announcement cost, attorney cost).



8.
Disclaimer on Transmission and Translation

Party B assumes no liability or responsibility for the consequences arising out
of delay, loss in transit, mutilation or other errors arising in the
transmission of any messages or delivery of letters or documents.


Where Party B is obliged to honour or reimburse, even when the document has been
lost in transit, Party A is still required to pay all the payables to Party B
according to this Contract.


Party B assumes no liability or responsibility for errors in translation or
interpretation of technical terms and may transmit credit terms without
translating them.


9.
Disclaimer for Acts of an Instructed Party

Party B selecting and utilizing the services of other third parties for the
purpose of giving effect to the instructions of Party A does so for the account
and at the risk of Party A.


Party B assumes no liability or responsibility should the instructions it
transmits to any other third party not be carried out correctly.


Party A shall be bound by and liable to indemnify Party B against all
obligations and responsibilities imposed by foreign laws and usages.


10.
Underlying Contract Dispute or Credit Fraud

Where any dispute arising from the underlying contract on which the credit
issuance is based or Party B suffers any loss due to a third party’s reason,
Party A shall be liable for relevant indemnifications.


Where any dispute arises from the underlying contract in which the credit is
involved or the credit fraud occurs, and if Party B, Party B’s nominated bank,
Party B’s authorized person or confirmation bank has already honoured, or the
negotiation bank has already negotiated, Party A shall commit to pay all the
payables to Party B according to this Contract no matter whether the said
dispute or credit fraud is settled or not.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
11.
Other Rights and Obligations of the Parties

11.1
Unless otherwise agreed by the Parties, Party B has the right to select the
advising bank, the negotiation bank and the confirmation bank for the credit,
and has the right to entrust other third party to handle the matters related to
the credit.



11.2
The RMB and foreign currency settlement under the credit applied by Party A
shall be handled through Party B.

11.3
As requested by Party B, Party A shall provide true, lawful and effective
financial statements and information, as well as the information related to all
its opening bank (such as, the names, account numbers, deposit balance,
etc.).  Party A shall accept Party B’s supervision over its production,
operation, and financial activities.  Party A shall not illegally withdraw its
capital, transfer asset or take any other measures to evade its debt toward
Party B.



11.4
Without Party B’s written consent, Party A shall not transfer its asset at low
price or free of change, abate a debt of third party, or untimely exercise or
waive to exercise its creditor’s rights or any other rights.



11.5
Where there is any change to Party A’s name, legal representative (or
principal), legal address, business scope, registered capital, company’s
(enterprise’s) articles of association or other registered items with
Administration for Industry and Commerce, Party A shall notify Party B in
writing within ____ working days after such change.



11.6
Where Party B honors an un-complying presentation according to Party A’s
direction, or where Party B refuses to honor after both Party A and Party B
determine that a presentation does not comply, Party A shall bear all the
liabilities arising therefrom.



11.7
Party A shall not take advantage of affiliated transaction to evade the debts
toward Party B; shall not take advantage of the fake contract concluded with its
affiliates, to arbitrage banking fund or credit by means of discount or pledge
of such claims as notes or accounts receivables, etc. without actual trade
background in the bank.



11.8
If Party A is a group client, Party A shall timely report to Party B the
information about its affiliated transactions concerning 10% of its net assets
or more, including: (1) the affiliated relationship of all parties to the
transaction; (2) the transaction project and transaction nature; (3) the amount
of transaction or the corresponding proportion; and (4) the pricing policies
(including the pricing policies on transactions with no amount or with symbolic
amount).

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


12.
Liability for Breach of Contract and Remedies in Events which Jeopardizing Party
B’s Creditor’s Right



12.1
The following events shall be deemed as Party A’s breach of contract:



 
(1)
Party A breaches any provisions of this Contract or any legal duties.



 
(2)
Party A expresses explicitly or indicates by its conduct that it will not
perform any of its obligations under this Contract.



12.2
The events which may jeopardize Party B’s creditor’s rights, include:



 
(1)
Party B shall regard it will jeopardize the security of the creditor’s rights
under this Contract where any of the following events arises: Party A has any of
contractual operation, trusteeship (take-over), leasing, shareholding system
reform, reduction of registered capital, investment, joint operation, merger,
acquisition, buy-up and reorganization, split-up, joint venture, filling (or
being called for) for suspending business for rectification, filing for
dissolution, being called for cancelled, filing (or being called for) for
bankruptcy, or controlling shareholder/actual controller change,  or transfer of
material assets, product suspension, business close-down, being charged of
high-rate fines by competent authorities, or the registration being cancelled,
the business licenses being revoked, or being involved in significant legal
disputes, or great difficulties in the production and business, or financial
status deteriorating, or the legal representative or the major principals
incapable of performing duties regularly.



 
(2)
Party B shall regard it will jeopardize the security of the creditor’s rights
under this Contract where any of the following events arises: Party A fails to
perform other due obligations (including the obligations towards the branches of
China Construction Bank of all levels or the due obligations toward other third
parties), Party A transfers the asset at low price or free of charge, abates a
debt of a third party, is remiss in exercising its creditor’s right or other
rights, or Party A provides guarantee to a third party;



 
(3)
Party B shall regard it will jeopardize the security of the creditor’s rights
under this Contract where Party A’s shareholder abuses the company’s legal
person status or the shareholder’s limited liabilities for the purpose of
evading debts.



 
(4)
Party B shall regard it will jeopardize the security of the creditor’s rights
under this Contract in case the guarantor has any of the following events:



 
(i)
The guarantor breaches any provisions of the guarantee contract or any of its
representation and warranty is false, incorrect or omitted.

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 
(ii)
The guarantor has any of contractual operation, trusteeship (take-over),
leasing, shareholding system reform, reduction of registered capital,
investment, joint operation, merger, acquisition, buy-up and reorganization,
split-up, joint venture, filling (or being called for) for suspending business
for rectification, filing for dissolution, being called for cancelled, filing
(or being called for) for bankruptcy, or controlling shareholder/actual
controller change,  or transfer of material assets, product suspension, business
close-down, being charged of high-rate fines by competent authorities, or the
registration being cancelled, the business licenses being revoked, or being
involved in significant legal disputes, or great difficulties in the production
and business, or financial status deteriorating, or the legal representative or
the major principals incapable of performing duties regularly, which may impair
the guarantor’s capability to undertake the guarantee.



 
(iii)
It is in any other circumstance which will or may cause it to lose its guarantee
ability.



 
(5)
Party B shall regard it will jeopardize the security of the creditor’s rights
under this Contract where the following events arises in respect to the mortgage
and pledge:



 
(i)
The mortgaged property or the pledged property is damaged, lost or the value of
which decreases caused by the third party’s action, the national collection,
confiscation, expropriation, gratuitous withdrawal, demolition, vary of market
conditions, or any other reasons.



 
(ii)
The mortgaged property or the pledged property is sealed up, withheld, frozen,
transferred and deducted, liened, auctioned, supervised by the administrative
authorities, or whose ownership is being in dispute.



 
(iii)
The mortgagor or the pledgor breaches any provisions of the mortgage or pledge
contract or any of its representation and warranty is false, incorrect or
omitted.



 
(iv)
Other circumstance which may jeopardize the realization of Party B’s mortgage
right or pledge right.

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 
(6)
Party B shall regard it will jeopardize the security of the creditor’s rights
under this Contract where the security is not established, or does not come into
effect, becomes invalid, is cancelled, is terminated, or the guarantor breaches
contract or expresses explicitly or indicates by its conduct that it will not
perform its guarantee obligations, or the guarantor losses all or part of its
guarantee capability, or the value of the collateral decreases; or



 
(7)
Other circumstance which may jeopardize the security of the creditor’s right
under this Contract regarded by Party B.



12.3
Where Party A breaches the contract or any circumstance which may jeopardize the
security of Party B’s creditor’s rights occurs, Party B is entitled to exercise
one or more of the following rights:



 
(1)
Where Party B make any prepayment for Party A, Party B has the right to collect
the interest on overdue payments according to the overdue loan rate since Party
B’s prepayment date; and the overdue loan rate is (1+50%)×normal loan rate.



 
(2)
For Party A’s payables, Party B has the right to directly transfer and deduct
the fund from Party A’s earnest money account opened in Party B, or from Party
A’s other accounts opened in the system of China Construction Bank, or from
Party A’s other receivables, to collect such payables.



 
(3)
Dispose of the documents or the goods under the credit.



 
(4)
Exercise its security rights;



 
(5)
Require Party A to supplement the earnest money or provide other securities
which can be recognized by Party B;



 
(6)
Other available measures according to the law.



13.
Miscellaneous

13.1
Expenses

Unless otherwise agreed by the Parties, attorney’s fee, insurance, appraisal,
registration, keeping, identification, notarization, etc. under or in relation
to this Contract shall be borne by Party A.


All the expenses for the purpose of realizing Party B’s creditor’s rights
(including but not limited to litigation cost, arbitration cost, property
preservation cost, travelling expenses, enforcement expenses, appraisal cost,
auction cost, notary cost, delivery cost, announcement cost, attorney cost,
etc.) shall all be borne by Party A.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
13.2
Transfer of the Payables

For all the payables of Party A under this Contract, Party B is entitled to
forcibly transfer or deduct the fund (in RMB or other currency) in the account
opened by Party A in the system of China Construction Bank to collect such
payables without notifying Party A in advance.  Where any foreign exchange
settlement and purchase formality or foreign exchange sale and purchase
formality is required, Party A is obliged to assist Party B to handle it and
relevant exchange rate risk shall be borne by Party A.


13.3
Usage of Party A’s Information

Party A shall agree Party B to check Party A’s credit status from the credit
data base established upon the approval of People’s Bank of China and other
competent credit departments or from other relevant units or departments, and
shall agree Party B to submit Party A’s information to the credit data base
established upon the approval of People’s Bank of China and other competent
credit departments.  Party A shall also agree Party B can use and disclose Party
A’s information reasonably according to its business demand.


13.4
Collection by Announcement

Party B is entitled to announce to relevant departments or units and to conduct
the collection by announcement through the media against Party A’s breach of
contract.


13.5
Evidential Effect of Party B’s Record

Unless there is any reliable and definite evidence to the contrary, Party B’s
internal financial records related to the principal, interest, costs, repayment,
etc., and any document, certificate and Party B’s collection record and
certificate made or kept by Party B arising from Party A’s handling of the
principal and interest repayment transactions, shall constitute an effective
evidence certifying the definite debtor-creditor relationship between Party A
and Party B.  Party A shall not raise any objection by the excuse that the
aforesaid records, recordation, document and certificate are made unilaterally
by Party B.


13.6
Non-waiver

Party B’s rights under this Contract shall not affect and preclude its rights
under the applicable laws and regulations and under other contracts.  Any
tolerance, allowance, preference to any of breach of contract or any delay, or
the delay in exercising any right under this Contract shall not be regarded as a
waiver to the rights and interests under this Contract or as a permission or
recognition to any breach of contract, nor shall limit, preclude or impede the
continuing exercise of such right or any other rights, nor shall cause Party B
to undertake obligations and liabilities toward Party A.
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
13.7
In addition to the debt under this Contract, where Party A has any other due
debt toward Party B, Party B has the right forcibly transfer or deduct the fund
(in RMB or other currency) in the account opened by Party A in the system of
China Construction Bank, which will be firstly used to pay off any due debt, and
Party A shall agree not to raise any objection.



13.8
Party A shall notify Party B immediately in writing upon any change of Party A’s
mail address or contact methods, and any losses arising from untimely
notification shall be borne by Party A on its own.



13.9
This Contract shall be interpreted and the true intention of the provisions
thereof shall be determined according to the purpose for concluding this
Contract, terms and expressions used in this Contract, the contents of the
relevant provisions of this Contract, the transaction practices, the
international practices (including but not limited to the applicable UCP of
International Chamber of Commerce and the latest version thereof on the date
when Party B issuing the irrevocable documentary credit ) and the principle of
good faith.



13.10
The application letter for the documentary credit issuance, the application
letter for credit modification and other relevant documents submitted by Party A
to Party B shall be the integral parts of this Contract, which shall have the
same legal effect with this Contract.



13.11
According to the business demand, Party B is entitled to authorize other
branches of China Construction Bank to exercise and perform the rights and
obligations under this Contract, and Party A shall agree Party B’s such
authorization.



13.12
Dispute Settlement

Any dispute arising out from the performance of this Contract can be settled by
negotiations, if no agreement can be reached after the negotiation, the said
dispute shall be settled through (2) provided below:
 
(1)
File a lawsuit to the People’s Court where Party B is located.



 
(2)
Submit the dispute to Zhengzhou Arbitration Committee (Anyang Tribunal) for
arbitration (in Anyang City) in accordance with its applicable rules.  The
arbitration award is final and binding on the Parties.



During the litigation or arbitration proceedings, other provisions of this
Contract which is not being disputed shall be performed as well.


13.13
Effectiveness

This Contract shall become effect after the following conditions are fully
satisfied:
 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------



 
(1)
This Contract has been signed and stamped by Party A’s legal representative (or
principal) or authorized representative;



 
(2)
This Contract has been signed and stamped by Party B’s principal or authorized
representative; where Party B authorizes its subordinated branch to sign this
Contract, and then this Contract has been signed and stamped by the principal of
such branch.



14.
This Contract has three original copies.



15.
Other Provisions



 
(1)
Where there is any discrepancy between this Contract and the “Commitment Letter
for Import Credit Transaction” issued by Party A before signing this Contract,
this Contract shall prevail.



 
(2)
Party B authorizes Anyang Branch of China Construction Bank to sign and stamp
this Contract on its behalf.



 
(3)
Party A and Party B agree that, Party A shall perform its obligations under this
Contract towards Anyang Branch of China Construction Bank , where Party A fails
to perform its obligations toward Anyang Branch of China Construction
Bank  or  fails to perform its obligations according to this Contract, Party A
shall be held liable for breach of contract.



 
(4)
Where any damages incurred to Party B arising from Party A’s breach of contract,
Anyang Branch of China Construction Bank  is entitled to directly claim against
Party A.



16.
Representation

16.1
Party A is clearly aware of Party B’s business scope and authorizations.



16.2
Party A has already read all the provisions of this Contract.  Upon Party A’s
request, Party B has already provided explanations to this Contract
accordingly.  Party A has being clearly aware of and fully understund all the
provisions of this Contract and the correspondent legal consequences thereof.



16.3
Party A’s execution and performance of this Contract is in compliance with the
applicable laws, administrative regulation and rules and Party A’s articles of
association or internal organization documents, and has already been approved by
Party A’s internal authority and/or national competent authorities.

 
 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------


 
Party A (Stamp):
Henan Shuncheng Group Coal Coke Co., Ltd
Signed by the Legal Representative (Principal) or Authorized Representatives:
/s/ Wang Xinshun
Date: 17 November 2009
Party B (Stamp):
Anyang Branch of China Construction Bank
Signed by the Principal or Authorized Representative:_________
Date: 17 November 2009


 
 

--------------------------------------------------------------------------------

 

